                                                                            CLERK'
                                                                                 S OFFICE U.S,DISI COURT
                                                                                   AT U NOV ,VA
                                                                                       FILED

                      IN THE UNITED STATESDlsTm c'
                                                 rcocR'r                             N0k û 2213
                     FO R T H E w ESTERN D lsTm c'r o F V IR G INIA             J
                                  R O AN O K E DIV ISIO N                      BY;            ', ,
                                                                                                     i,   C URK
                                                                                              .4
                                                                                      =   U               K
D AV ID M EYER S,                                         C ivilA ction N o.7:18-cv-0047
       Plaintiff,

v.                                                        M EM O R AN D UM O PIN IO N

U .S.DIST RICT C O UR T,R O A NO K E
D IV ISIO N ,etaI.,                                       By:M ichaelF.U rbanski
        D efendants.                                      C hiefU nited States D istrictJudge

       DavidM eyers,aVirginiainm ateproceeding proK ,comm enced thiscivilaction asa

tGpetition forwritofm andnmus.''Plaintiffnam esasdefendantstheG&U.S.DistdctCourt,Roanoke

Division''and Harold Clarke,theDirectoroftheVirgirliaDepartm entofCorrections. Plaintiffis

upsetabouthow ajudgeofthiscourthasnzledadversely onhismotionsandcases,theconductof
correctionalandmedicalstaffatRedOnionStatePrison(1çROSP'')in2017andthesummerof
2018,theavailability ofadm inistrativeremediesatROSP,and otherinmates'threatsofharm. As

relief,Plaintiffasksthe courtto orderstate officialsto deliverhim beforeafederalm agistrate

judgetotslecriminalcharges,toprocesshisgrievanceforms,andtorendertmspecifiedmedical
treatm ent.

       The petition is dism issed asfrivolousbecause the courtcnnnotgrantthe m andam usrelief

Plaintiffseeks.Seese.:.,Neitzkev.W illiams,490U.S.319,328(1989).Thecourtlacks
jurisdictiontograntmandamusreliefagainststateofficialsorstateagencies.See28U.S.C.
j 1361;see.e.:.,Gtlrleyv.SuperiorCt.ofM ecklenbtux Cty.,411F.2d 586,587(4thCir.1969).
The courtdoes nothave the authority to investigate alleged cdm inalactivity. See.e.g.,Jettv.

Castaneda,578F.2d842,845(9thCir.1978)(recognizingtheinvestigationofcrimeispdmarily
anexecutivefunction).
       M oreover,thecourtdeclinesto construethepetition asa civilrightsaction under42

U.S.C.j1983orBivensv.Six UnknownNnmedAgentsofFed.BureauofNarcotics,403U.S.
388(1971),asitfailstostateacognizablefederalclaim againstthennmeddefendants.Tostatea
claim forrelieftmderj 1983orBivens,aplaintiffmustallegefactsindicatingthathehasbeen
deprived ofrightsguaranteed by theConstitution orlawsoftheUnited Statesandthatthis

deplivation resulted from conductcom mittedby aperson acting undercoloroflaw. W estv.

Atkins,487U.S.42(1988);seeFarmerv.Brerman,511U.S.825,839-41(1994)(indicatingthat
caselaw involvingj 1983claimsisapplicableinBivensactionsandviceversa).First,theUrlited
StatesDistrictCourtisnotaStperson''subjecttosuitinacivilrightsaction.Fixelv.Urlited
States,737F.Supp.593,598(D.Nev.1990).Second,M eyers'petitionallegesnofactsagainst
orconductcommittedbyHaroldClarke,and supervisoryliabilitytmderj1983maynotbe
predicated on thetheory ofrespondeatsuperior. M onellv.Dep'tofSoc.Servs.,436 U.S.658,

663n.7,691-94 (1978);Baynardv.M alone,268F.3d228,235(4thCir.2001).Accordingly,
M eyers'allegationsfailto stateacivilrightsclaim againstthennm ed defendants.
                                                                       '

        Fortheforegoingreaso s,thecourtdismissestheactionasfrivotous.l
        ENTER :This      W *' dayofNovember, 2018.                                                               .          ..     ,.@
                                                                           y                                          -:
                                                            I
                                                                                          *           .. ' 7
                                                                                                              't   .
                                                                                                                   4'.ç'
                                                                                                                       .j!   7'
                                                                                                                              .ii
                                                                                                                             pf    Jî  .'
                                                           '.
                                                            .. .
                                                                . ..
                                                                                                    .....-'.'''''*'hY' .  r.)1  à..V.:
                                                                                                                                     1.
                                                                                                                                      .
                                                                                                                                      .:1.
                                                                                                                                         r'.
                                                                                                                       .'-
                                                                                                                         .4'
                                                                                                                              a-$
                                                                                                                               l!.I.*
                                                                                                                               ;
                                                                'C '- nted ate-sDistrictJudje
                                                                                            -'-




        1Thecourtnotes, however,thatthisdismissaldoesnotimpactM eyers'abilityto fileacivilrightsaction
basedoncertainclaimsinhispetitionandagainstappropriatedefendants,subjecttotheprovisionsofthePrison
LitigationRefonn A ct.
